          Case 1:18-cv-03845-JFK-SLC Document 83 Filed 11/02/20 Page 1 of 1




                                                                                Clark Hill PLC
                                                                                500 Woodward Ave., Suite 3500
                                                                                Detroit, MI 48226
Edward J. Hood                                                                  T (313) 965-8300
                                                                                F (313) 309-6891
T (313) 965-8591
F (313) 309-6891
Email:EHood@ClarkHill.com
                                                                                clarkhill.com



                                              November 2, 2020
By ECF
Hon. John F. Keenan
United States District Judge
Southern District of New York
500 Pearl Street, Room 1930
New York, NY 10007-1312
           Re: Golomb Mercantile Company LLC v. Marks Paneth LLP, et al.; Case No.
               1:18-cv-03845
Dear Judge Keenan:
           We are counsel for Plaintiff Golomb Mercantile Company LLC (“Golomb”) in the above
matter.

       On December 12, 2019, the Court entered its opinion and order that, inter alia, stayed the
action pending non-binding arbitration between Plaintiff Golomb and Defendant Marks Paneth
LLP [Document 82].

       Golomb and Marks Paneth have reached a resolution. In furtherance of that resolution,
Golomb requests that the Court dismiss this action with prejudice and without costs or attorney
fees. Marks Paneth concurs in this request.

        Golomb’s requested dismissal includes all claims against all parties. Defendant Henning
is currently incarcerated and has not filed an answer. Defendant OpportunIP has not appeared or
filed an answer.

           We thank the Court for its consideration of this request.

                                                      Respectfully submitted,

                                                      CLARK HILL

                                                      /s/Edward J. Hood

                                                      Edward J. Hood
EJH:alt
Cc     (Via ECF)
       All Counsel of Record



ClarkHill\40818\320846\261171480.v1-11/2/20
